      Case: 1:19-cr-00187-JRA Doc #: 27 Filed: 09/04/19 1 of 3. PageID #: 192




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                     :       CASE NO. 1:19CR187
                                              :
               Plaintiff,                     :
                                              :       JUDGE JOHN R. ADAMS
       vs.                                    :
                                              :
JOSHUA NOVAK,                                 :       JOSHUA NOVAK’S SENTENCING
                                              :       MEMORANDUM
               Defendant.                     :

       Joshua Novak submits this sentencing memorandum in support of his request for a

downward variance with recommended drug treatment and counseling.

       Mr. Novak is 28 years old. He has a GED and has worked as a forklift driver and with temp

agencies. PSR ¶¶ 79-80.

       Earlier this year, in two controlled buys, Mr. Novak sold less than one gram of crack

cocaine, fentanyl, and heroin. Police obtained a search warrant for his residence and car and found

6.86 grams of a mixture of fentanyl and heroin, .9 grams of crack cocaine, and a firearm. A grand

jury indicted him on three counts of distributing drugs, two counts of possessing drugs with intent

to distribute, and one count of possessing a firearm after a felony conviction. He pleaded guilty to

the indictment and accepts responsibility for his conduct. PSR ¶¶ 1, 14-18, 21.

       Mr. Novak technically qualifies as a career offender, based on convictions for drug-

trafficking and assault that he committed within five months of each other in 2010 and 2011, when

he was 19 years old. He was sentenced to two years in custody on one and one year consecutive

on the other. Since then, he has had only misdemeanor convictions. As a career offender, his

advisory guidelines range is 188 to 235 months in prison. Without the career-offender



                                                  1
      Case: 1:19-cr-00187-JRA Doc #: 27 Filed: 09/04/19 2 of 3. PageID #: 193



enhancement, his total offense level after acceptance of responsibility would be 21, and his

criminal history category would be IV, yielding an advisory guidelines range of 57 to 71 months

in prison. PSR ¶¶ 31-40, 53-54, 61-62. And that range is based on his firearms offense—his non-

career-offender guidelines range based on his drug offenses would be lower.

       Mr. Novak recognizes that his offenses are serious crimes, and is not requesting a sentence

within his non-career-offender guidelines range. But the career-offender range overstates the

seriousness of his offense and his criminal history. Under the career-offender guidelines, two

offenses that Mr. Novak committed when he was 19 years old would require nearly 12 additional

years in prison. Those offenses came after a childhood spent in poverty, in a neighborhood

surrounded by drugs and violence and without his father. PSR ¶¶ 71-72. As the Supreme Court

has noted, teenagers are “comparative[ly] immature[e],” are “more vulnerable or susceptible to

negative influences and outside pressures,” and have a character “not as well formed as that of an

adult.” Roper v. Simmons, 543 U.S. 551, 569-70 (2005). For these reasons, “their irresponsible

conduct is not as morally reprehensible as that of an adult,” and “a greater possibility exists that a

minor’s character deficiencies will be reformed.” Id. at 570 (internal quotation marks omitted).

Thus, a lengthy sentence within the career-offender guidelines range does not take into account

the circumstances of Mr. Novak’s criminal history.

       Mr. Novak accepts responsibility for his actions and recognizes the need to dedicate

himself to substance abuse treatment and counseling to become a productive member of society in

the future. See PSR ¶¶ 76, 78. He requests that the Court vary downward from the career-offender

range and recommend treatment and counseling to best account for Mr. Novak’s history and

characteristics and the nature and circumstances of the offense, promote respect for the law, protect

the public, and provide needed training and correctional treatment.



                                                  2
Case: 1:19-cr-00187-JRA Doc #: 27 Filed: 09/04/19 3 of 3. PageID #: 194



                                Respectfully submitted,

                                STEPHEN C. NEWMAN
                                Federal Public Defender
                                Ohio Bar: 0051928

                                /s/Edward G. Bryan
                                EDWARD G. BRYAN
                                Assistant Federal Public Defender
                                Ohio Bar: 0055556
                                1660 West Second Street, Suite #750
                                Cleveland, OH 44113
                                (216) 522-4856 Fax: (216)522-4321
                                E-mail: edward_bryan@fd.org




                                   3
